Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
	The present application, filed on June 2, 2022, in which claims 26-36 and 38-41 were presented for examination, of which claims 26, 27, and 40 were amended, is being examined under the first inventor to file provisions of the AIA .	 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Firstly, regarding the claimed "at least one supporting structure, for plantar support, said at least one supporting structure is elastic and includes an upper surface and a lower surface," the Examiner alleges that the outsole 10 of Yang corresponds with the at least one supporting structure. Applicant respectfully disagrees. 
The claimed supporting structure is required to be elastic, which the Action alleges is disclosed because of the expression "remains expanded" and further relies on col. 3, lines 47-54. Applicant respectfully disagrees because this disclosure discusses the air chambers 11, 12 and air cushion projections 22, 23. Moreover, the Yang disclosure appears to have been misconstrued by associating air chambers 11, 12 and air cushion projections 22, 23 to the outsole 10, despite the teaching of Yang. The disclosure of Yang clearly distinguishes the outsole 10 from the rest of the shoe, "outsole 10, midsole 20, and insole 30" (col. 2, lines 35-38). Applicant respectfully points out that in order for the air chambers 11, 12 and air cushion projections 22, 23 to be part of the outsole 10, they must be formed in the outsole. They are not. See, Figs. 2 and 5a-7b. Instead, the chambers 11, 12 and projections 22, 23 as seen in the sectional views are formed on top of the outsole 10 and are adjacent the outsole 10, but regardless, these components are not disposed in the outsole 10. Accordingly, the position of the Office does not have merit. 
Examiners Response: Examiner respectfully disagrees. Examiner shows below how Yang (US Patent 7,712,229) in view of Blaser (US Patent 4,521,979) and Gheorghian et al. “Gheorghian” (US Patent 8,914,998) disclose the supporting structure being made of an elastic material. In regards to the outsole, since protrusions attach to the outsole, they are therefore “disposed” on said outsole, as shown in the Figures below. In addition, when layers of sole are combined together, they become formed with each other.
Applicants 2nd Argument: Regarding the claimed plurality of layers having "tread associated with the lower surface of the supporting structure", the Office concedes that the combination of Yang and Blaser is missing a tread. The Office then alleges that one of ordinary skill in the art would modify the lower surface of the supporting structure of Yang to include the outsole 20 taught by Gheorghian. Applicant respectfully disagrees. 
In fact, to the contrary, the allegedly corresponding supporting structure of Yang as identified by the Examiner is an outsole. Gheorghian teaches that an outsole 20 is coupled to the midsole assembly 22 (col. 3, lines 47-53). Yang also teaches that the outsole 10 is coupled to the midsole 20. Therefore, the position of the Office that one of ordinary skill in the art would add an outsole to another outsole is duplicative, baseless, and inconsistent with one of ordinary skill in the art and the teachings of the references. 
Examiners Response: Examiner respectfully disagrees. Applicant does not elaborate on the structure of the tread, which is taught by Gheorghian. In addition, the tread taught by Gheorghian is used to modify the bottom of element 10 disclosed by Yang; modifying an outsole with an outsole that has a tread is well known within the art, to provide enhanced traction between wearers feet and surface being walked on.
Applicants 3rd Argument: Finally, Applicant respectfully asserts that claim 26 requires inter alia, "said first plurality of elastically compressible protrusions having a larger protrusion than said second plurality of elastically compressible protrusions with respect to said lower surface of the body, said first pluralities of protrusions being arranged at a central area of the heel of the body and in a central area of the forefoot of the body." US 15/778,9219MOD 1040US 
In the Action, the Office alleges that Blaser teaches enclosures 15 located in the central area of the heel and the central area of the forefoot region. Applicant respectfully disagrees because in fact Blaser teaches that the enclosures are located over the whole of the pad 14. Blaser does not teach that the enclosures are located only in the central area of the heel and the central area of the forefoot region. Annotated Fig. 2 in the Action identifies the central areas of the heel and foot. Applicant respectfully disagrees because clearly the same enclosures are also located between the two areas and therefore cannot satisfy the claimed size differential and arrangement required by the above-cited claim limitations. 
To the contrary, col. 3, lines 16-21 of Blaser teaches that the enclosures are uniformly spaced and supported on the underside of the pad 14. Col. 3, lines 5-7 of Blaser teach that the enclosures are identical. Essentially, one of ordinary skill in the art is taught from Blaser that the enclosures 15 are located on the whole underside of the pad 14, not just the central areas of the heel and foot, and all of the enclosures 15 are identical. Accordingly, the Blaser disclosure does not teach or even suggest the above required claim 26 features. 
	Examiners Response: Examiner respectfully disagrees. It is well known with the art to modify size and location of protrusions in areas of a midsole, in order to provide additional shock absorption to the user’s forefoot while the mid-sole is in use, as disclosed below.

Claim Objections
Claim 26 is objected to because of the following informalities:  
Regarding claim 26, the limitation “the free ends of said first and second pluralities” in line: 13 should be changed to “free ends of said first and second pluralities” since “free ends” were not previously introduced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the limitations “first holes of said first plurality of elastically compressible protrusions are connected to said first axial cavity, which ends, at said lower surface of each one of said second plurality of elastically compressible protrusions, in second holes of said second plurality of elastically compressible protrusions, each one of said second holes, which are on said first apices of said first plurality of elastically compressible protrusions” in lines: 5-10 are indefinite because it seems the first plurality of protrusions are stacked on top of the second plurality of protrusions, which is not the case according to the Applicants Drawings and Specification. Examiner assumes the first and second plurality of protrusions are separate from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-30, 32-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent 7,712,229) in view of Blaser (US Patent 4,521,979) and Gheorghian et al. “Gheorghian” (US Patent 8,914,998).
Regarding claim 26, Yang discloses a sole (combination of 10, 20, and 30 Fig. 1-7B) for shoes that is plantar-shaped, wherein the sole (combination of 10, 20, and 30) is constituted by a plurality of layers (10, 20, and 30) that comprise: at least one mid-sole (20 and 30, Fig. 1) being constituted by a body (see annotated Fig. 1 below), a first plurality and a second plurality of elastically compressible protrusions (23 and 22, Col. 3, Line: 47-54) protrude downward from a lower surface of the body (see annotated Fig. 1 below), each one having an axial cavity (23a, Fig. 7B), wherein first holes (25) are present at an upper surface of said mid-sole (see annotated Fig. 7b below), at each one of said first pluralities of protrusions (23), said first plurality of elastically compressible protrusions (23) having a larger protrusion than said second plurality of elastically compressible protrusions (22) with respect to said lower surface of the body (see annotated Fig. 1 below, examiner notes the first protrusions are shown as being larger than the second protrusions in Fig. 1 and 2), said first pluralities of protrusions (23) being arranged at a central area of the heel of the body (see annotated Fig. 1 below), first and second apices of said first and second pluralities of elastically compressible protrusions (see annotated Fig. 7b below) forming anatomically-contoured curved surfaces (one of ordinary skill in the art would have recognized that when worn, the protrusions would lay on “anatomically-contoured curved surfaces” since the support structure is elastic, Col. 3, Line: 47-54, to a degree, and the surfaces of the protrusion would become “contoured curved surfaces” the match a wearers sole, since the protrusions are also elastic to a degree, also explained in Col. 3, Line: 47-54); wherein the first and second apices (see annotated Fig. 7b below) are formed at the free ends of said first and second pluralities of elastically compressible protrusions opposite to the lower surface of the body (see annotated Fig. 1 below); at least one supporting structure (10), for plantar support (“for plantar support” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), said at least one supporting structure includes an upper surface (see annotated Fig. 1 below) and a lower surface (see annotated Fig. 1 below), at least one seat (13 and 14) disposed on the upper surface (see annotated Fig. 1 below) wherein the first and second apices of said first plurality and said second plurality of elastically compressible protrusions (see annotated Fig. 7b below) are positioned on said at least one seat (13 and 14, Fig. 2). 

    PNG
    media_image1.png
    639
    700
    media_image1.png
    Greyscale
                                    Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    496
    619
    media_image2.png
    Greyscale
         
Fig. 7b-Examiner Annotated

They do not disclose first protrusions are arranged in a central area of the forefoot.
	However, Blaser teaches yet another sole, wherein Blaser teaches a mid-sole (14, Fig. 2) comprises first protrusions (15, Fig. 1-6) arranged at the central area of the heel (see Fig. below) and in the central area of the forefoot (see Fig. below).

    PNG
    media_image3.png
    378
    650
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the central area of forefoot of the mid-sole as disclosed by Yang, by including the first protrusions as taught by Blaser, in order to provide additional shock absorption to the user’s forefoot while the mid-sole is in use.
They do not disclose the supporting structure is elastic and a tread.
However, Gheorghian teaches yet another layered sole, wherein Gheorghian teaches a supporting structure (26, Fig. 1) is elastic (Col. 4, lines: 1-3, examiner notes “resiliently flexible material, such as foam” is well known in the art as being elastic), and a tread (20, Fig. 1, Col. 3, lines: 54-57) associated with a lower surface of the supporting structure (42).
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify material of the supporting structure and the lower surface of the supporting structure, disclosed by Yang in view of Blaser, by being made of an elastic material and incorporating a tread as taught by Gheorghian, in order to reduce manufacturing costs and to prevent slipping by increasing traction between the sole and ground.

	Regarding claim 28, Yang in view of Blaser and Gheorghian disclose said upper surface of said supporting structure (see annotated Fig. 1 above of Yang) there is a single seat (13) for a single mid-sole (20, Fig. 4a). 
Regarding claim 29, Yang in view of Blaser and Gheorghian disclose said upper surface of said supporting structure (see annotated Fig. 1 above of Yang) there is a single seat (14) for a single mid-sole (20, Fig. 4a) at said heel of the body (see annotated Fig. 1 above).
Regarding claim 30, Yang in view of Blaser and Gheorghian disclose on said upper surface of said supporting structure (see annotated Fig. 1 above of Yang) there is a single seat (13) for a single mid-sole (20, Fig. 4a) at said forefoot of the body (see annotated Fig. 1 above). 
	Regarding claim 32, Yang in view of Blaser and Gheorghian disclose said mid-sole (20, Fig. 1 and 2 of Yang) is provided in a single piece (examiner notes the mid-sole is shown as “a single piece” in Fig. 1), said body (see annotated Fig. 1 above) having elastic characteristics adapted to facilitate its return to its original shape during the use of said shoe (Col. 3, Line: 47-54, “adapted to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
	They do not disclose a density comprised between (0.15-1.20) g/cm3 and a hardness comprised between (15-60) Shore A.
	However, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention that the body disclosed by Yang in view of Blaser and Gheorghian, can have a density between (0.15-1.20) g/cm3 and a hardness comprised between (15-60) Shore A, in order to prevent a user’s feet from damaging the body, since Yang in view of Blaser and Gheorghian substantially discloses the structure of the applicants invention. 

	Regarding claim 33, Yang in view of Blaser and Gheorghian disclose said first and second pluralities of elastically compressible protrusions (23 and 22, Fig. 2 of Yang) affect the entire lower surface of said body (see annotated Fig. 1 above) and have a cylindrical shape (examiner notes the protrusions have “a cylindrical shape” as shown in Fig. 1, 2, and 7b).

	Regarding claim 34, Yang in view of Blaser and Gheorghian disclose said first plurality of elastically compressible protrusions (23, Fig. 1 and 2 of Yang) have a cylindrical shape (examiner notes a “cylindrical shape” is shown in Fig. 1 and 2) said second plurality of elastically compressible protrusions (22) have a cylindrical shape (examiner notes a “cylindrical shape” is shown in Fig. 1 and 2).
	They do not disclose said first plurality of elastically compressible protrusions have a frustum shape.
	However, it would have been obvious to one having ordinary skill in the art at the
time the invention was filed to change the shape of the first plurality of elastically compressible protrusions have a frustum shape, in order to provide optimal shock absorption when the sole is in use, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Regarding claim 35, Yang in view of Blaser and Gheorghian disclose said first holes of said first plurality of elastically compressible protrusions (25, Fig 7b of Yang) are connected to said first axial cavity (23a), which ends, at an apex of each one of said first plurality of elastically compressible protrusions (see annotated Fig. 7b above), in second holes (examiner notes the “first axial cavity” is a “second hole”), said first holes (25) has a larger diameter than the diameter of said second holes (examiner notes the “plurality of first holes” are shown as having “a larger diameter than the diameter of said second holes” in annotated Fig. 7b above of Yang).
	Regarding claim 36, Yang in view of Blaser and Gheorghian disclose the first holes (25, Fig. 7b of Yang) are located in an area of said mid-sole (20, examiner notes the “area” is shown in Fig. 2) in which the corresponding second protrusion (22) is located.
	Yang in view of Blaser and Gheorghian disclose the general conditions of the claimed invention except for the express disclosure of one of said first holes has a diameter comprised between 1 mm and 10 mm and each one of said second holes having a diameter of 2 mm.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the diameter of the first holes between 1mm and 10mm and each one of said second holes having a diameter of 2mm, in order to provide the optimum amount of air flow, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

	Regarding claim 38, Yang in view of Blaser and Gheorghian disclose a lateral surface of each one of said first plurality of elastically compressible protrusions (see annotated Fig. 7b above of Yang)
	Yang does not disclose a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole and which give said first pluralities of protrusions the shape of a stepped pyramid.
	However, Blaser teaches yet another sole, wherein Blaser teaches a series of concentric annular grooves (16, 17, 18, 19, and 20, Fig. 2) that increase in diameter in a direction of said upper surface of a mid-sole (see Fig. above, examiner notes the annular grooves do increase in diameter in a direction of said upper surface of the mid-sole as shown in Fig. 2 and annotated Fig. 1 above) and which give a first plurality of elastically compressible protrusions (15)  the shape of a stepped pyramid (examiner notes a “stepped pyramid” is shown in Fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the first plurality of protrusions as disclosed by Yang, by making them from a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole as taught by Blaser, in order to provide enhanced shock absorption while the sole is in use.
Regarding claim 39, Yang in view of Blaser and Gheorghian disclose said mid-sole (combination of 20 and 30, Fig. 1 and 2 of Yang), apart from said protrusions, has a constant thickness (examiner notes the midsole is shown as having a “constant thickness” in Fig. 2). 
Regarding claim 40, Yang in view of Blaser and Gheorghian disclose said first holes of said first plurality of elastically compressible protrusions (25, Fig. 7b) are connected to said first axial cavity (23a), which ends, at the apex of each one of said  first plurality of elastically compressible protrusions (see annotated Fig. 7b above) in second holes of said first pluralities of protrusions, (examiner notes the “first axial cavity” is a “second hole”), first holes of said first plurality of elastically compressible protrusions (Col. 3, lines: 4-9) are connected to said first axial cavity (23a), which ends, at said lower surface of each one of said second plurality of elastically compressible protrusions (see annotated Fig. 7b above), in second holes of said second plurality of elastically compressible protrusions (examiner notes the “first axial cavity” is a “second hole”), each one of said second holes, which are on said first apices of said first plurality of elastically compressible protrusions (see annotated Fig. 7b above), is connected to the respective said first axial cavity (see annotated Fig. 7b above), wherein first axial cavity is a blind cavity, which ends at said upper surface of said body (examiner notes the “first axial cavity is a blind cavity” is shown in annotated Fig. 7b above of Yang since the cavity cannot be seen from an outside view of the invention shown in Fig. 1), said second holes, which are on said second apices of said second plurality of elastically compressible protrusions, being connected to the respective said first axial cavity, wherein first axial cavity is a blind cavity, and ends at said upper surface of said body (examiner notes structure shown in Fig. 7b would also be present in “second pluralities of protrusions” shown in Fig. 1 and 2.  The “first axial cavity is a blind cavity” is shown in annotated Fig. 7b above of Yang since the cavity cannot be seen from an outside view of the invention shown in Fig. 1).
Regarding claim 41, Yang in view of Blaser and Gheorghian disclose said first and second pluralities of elastically compressible protrusions of said mid-sole (23 and 22, Fig. 1 and 2 of Yang) are open at one end (examiner notes in Fig. 7b, the protrusion is shown as an “open” space) and closed at the other end (examiner notes in Fig. 7b, the protrusion is shown “closed” when placed in element 14).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Blaser and Gheorghian, further in view of Robinson, JR, et al. (US PG Pub. 2003/0140524), hereinafter Robinson.
	Regarding claim 27, Yang in view of Blaser and Gheorghian disclose the tread (20, Fig. 1 of Gheorghian) is stably associated with the lower surface of said supporting structure (see annotated Fig. 2 above of Yang, examiner notes with the combination presented above, the “tread” of Gheorghian would be incorporated into the “supporting structure” disclosed by Yang), and said supporting structure (11) adapted to allow the return to the original shape during the use of said shoe (Col. 3, Line: 47-54, Fig. 4b and 4c, “adapted to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
	They do not disclose said supporting structure being provided in a single piece of plastic material.  
	However, Robinson, JR, et al. “Robinson” teaches a similar footwear article (fig.1), wherein Robinson teaches a supporting structure (16, Fig. 1) being provided in a single piece of plastic material (Par [0024], Lines: 1-3, examiner notes the supporting structure is provided in a “single piece” as shown in Fig. 1 and “EVA” is a plastic material as indicated by applicants specification on Page 5, Lines: 21-26). 
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a plastic material for the sole of Yang in view of Blaser and Gheorghian as taught by Robinson for supporting the structure the sole. 
	Furthermore, Yang in view of Blaser and Gheorghian, further in view of Robinson do not disclose a density comprised between (0.11-0.30) g/cm3 and a hardness comprised between (45-60) Asker C of the piece of plastic material.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of density and hardness in order to achieve an optimal configuration, since discovering the optimum or workable ranges of density and hardness of the layer of the footwear article involves only routine skill in the art.

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Blaser and Gheorghian, further in view of Swigart et al. (US 7,426,792), hereinafter Swigart.
	Regarding claim 31, Yang in view of Blaser and Gheorghian disclose the invention substantially as claimed above.
	They do not disclose on said upper surface of said supporting structure there are two seats for two separate mid-soles respectively at the areas of the heel and of the forefoot.
	However, Swigart et al. “Swigart” teaches yet another sole, wherein Swigart teaches  on said upper surface of said supporting structure (see Fig. below) there are two seats (see Fig. below) for two separate mid-soles (14 and 16, Fig. 1) respectively at the areas of the heel and of the forefoot of the body (see Fig. below).

    PNG
    media_image4.png
    463
    717
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mid-sole disclosed by Yang in view of Blaser and Gheorghian, by including two seats for two separate mid-soles as taught by Swigart, in order to provide anatomical comfort to the heel and forefoot area.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732  
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732